Title: To Benjamin Franklin from ——— Blondel de Lantone, 13 January 1777
From: Blondel de Lantone, ——
To: Franklin, Benjamin


This letter is the first in a series from writers who sought, to the best of our knowledge unsuccessfully, employment in the American armed services either for themselves or for others, usually their sons. We publish the earliest letter as a sample, and summarize here the others that fall within the scope of this volume.They seem to have produced nothing, not even an answer from Franklin; but they do throw some light on his situation, and more on that of the French military in the wake of the reforms by which Saint-Germain, the Minister of War, had reduced or eliminated a number of army units. The letters came from men about whom we have little or no information and who were presumably unknown to Franklin. Unless otherwise noted they are all among his papers in the American Philosophical Society.

These writers, it must be remembered, were only a small sample of the suitors whom Franklin had to endure. Many others insisted on seeing him, and they made his life miserable. “You can have no Conception how I am harrass’d. All my Friends are sought out and teiz’d to teaze me. Great Officers of all Ranks, in all Departments; Ladies, great and small, besides professed Sollicitors, worry me from Morning to Night. The Noise of every coach now that enters my Court terrifies me. I am afraid to accept an invitation to dine abroad, being almost sure of meeting with some Officer or Officer’s Friend, who, as soon as I am put in good Humour by a Glass or two of Champaign, begins his Attack on me.”
Five days after Blondel’s letter a comte de Macdonald, captain in the regiment de Foix at Pau, writes in what he thinks is English to explain that his family, of Scots origin, has long been settled in France, and that he is so well known in his own right that the court wishes to keep him at home. He encloses a memorandum of his services, and asks to bring two officers to America with him. The Americans, he adds, were mistaken in assuming the offensive without sufficient artillery; he has a plan that will enable a small army to take advantage of a large one.
On January 27 Briant de Peinquelein, a captain of infantry, writes from Quimperlé in Brittany. The welcome given his relative, the chevalier Mauduit du Plessis, shows that all applications are not, as rumored in the provinces, being automatically refused. He offers his services, provided the terms are satisfactory; although he is no needy mercenary, he cannot be expected to make war at his own expense. He is young, vigorous, independent, and full of good will.
The next day another man writes from Quimperlé, a former officer in the Compagnie des Indes named Pierre Buisson de Basseville; the letter is in English, enclosing a memorandum in French. His service on privateers during the previous war cost him four years’ imprisonment in England, where he learned the “tong”; since then he has been in India on Company business and is about to sail for China unless he can obtain a position with the Americans. On March 3, having had no answer, he writes again to suggest that he be given command of a privateer.
On February 6 one de Bruni, captain of light horse, writes a more personal letter from Paris. He recently saw Franklin to ask his help in locating a M. de Chermont, chevalier de Saint-Louis, who went to Portugal and disappeared, perhaps into the American service; Chermont’s wife (whom he does not deserve) is anxious about him. De Bruni and a friend of his had hoped to join the American army but learned, no doubt from Franklin, that no more officers were wanted. They now desire to become American citizens; they are wealthy and well born, a far cry from those adventurers “qui n’ont d’autre resource que dans les tentatives hazardeuses du désespoir.”
On February 24 a man who signs himself du Breüil fils, a réformé by the abolition of the provincial regiments, writes from Fort Nieulay in Picardy to ask how he can obtain a commission. On March 5 Barbier de St. Georges, a former army officer now with the mounted police, requests from Carhaix in Brittany a cavalry commission. On the 28th a Captain de Jousserant, formerly of the royal grenadiers and now living in the Bordelais, offers his services. On or about April 8 the chevalier de Mazancourt, a former captain of dragoons réformé, applies for employment suitable to his rank and birth; a note dated April 8 from his cousin’s wife, the comtesse de Mazancourt, asks that the two of them interview Franklin “sans l’importuner.”Another réformé, named Butor, writes the next day from Poitou to say that he loves to make war, of which he has had twenty years’ experience, and what will Congress offer him? “C’est un garson d’un ésprit solide, age de quarente ans.”
On April 16 an Italian soldier of fortune, Louis Gioanetti Pellion, formerly in the court of the King of Sardinia, writes a long letter from Turin to detail his military experience all over eastern Europe (he is twenty-three) and to explain that he would like to join the Americans for the next campaign because it would be more “intheressante, et avantageuse” than joining the British.On the 17th the chevalier Jean-Baptiste-Guillaume Leprévôt de Basserode, a retired captain in the regiment de Languedoc who served with distinction under Montcalm in 1758, writes from Tonnay-Charente, near Rochefort, to request that he be commissioned at least a lieutenant colonel; the Americans will never have cause to reproach him “tant sur ma conduite de bonnes moeurs que sur mes dévoirs militaires.”On the 26th a Jean-Annet Chabreu Duparquet writes from Languedoc; he tosses off the names of numerous generals who know him, and suggests that the court be asked to brevet him a brigadier. He was one of the most persistent of the commission-seekers; this letter was followed by three others in May, one of them enclosing a memorandum on how the war should be conducted.The last letter in this group is from a M. Eÿraut, who writes from Nantes on April 27 in hope of employment on an American warship; he tells little of himself because the bearer will explain to Franklin “l’homme que je puis etre.”
The other group of letters we omit is from those who recommend relatives or friends; if the latter wrote as well, their applications have not survived. The first recommendation is from the marquis du Buat, a captain of cuirassiers stationed in Brittany, who suggests on January 21 that the chevaliers de Louvigny and Lefer, captain and sublieutenant respectively in his regiment, would be useful as colonel and captain in the American army; another former captain, unnamed, is also interested. An undated note probably written in January (Library of Congress) from the famous mathematician and member of the Académie royale des sciences, Étienne Bézout, supports the application of an artillery officer by the name of Villemont. On March 1 a nobleman in Champagne, Bergere, inquires what truth there is in the report reaching that part of the world of the terms that Congress is offering. His three sons, all réformés, want to go to America in the belief that they will be commissioned at a rank above what they have had, and given good positions and three-year leaves. The nobility of Champagne is not rich; he can pay only for the equipment and journey to the port of embarcation. On the 4th Jean-Paul Grandam, in Bordeaux, recommends an unnamed German, who has been forced into exile and who speaks good French.
On March 17 a Major Gastebois, in the Bordelais, explains that the duc de Duras has requested from Franklin two companies for the Major’s sons, lieutenants réformés in a provincial regiment, and that the American has inquired whether they speak English. They do not at the moment, but with any encouragement the father will send them to Bordeaux, where they will learn the language in three months. For a long time they have been seeking employment from Deane, through M. Gradis of Bordeaux.
One La Barberie writes from Paris on April 2 to remind Franklin that, when they dined together at Dubourg’s the previous day, their host said that Barberie fils wanted to go to America, and Franklin promised him letters of introduction. Chaumont and M. Poissonier would recommend the young man, but his father thinks that unnecessary now that Franklin has offered his good offices.“Mon fils,” he adds in a postscript, “a l’honneur d’etre gentilhomme.” On April 5 another father, the sieur Montée, chevalier de Saint-Louis, asks from Lille Franklin’s help for his son, aged twenty-two, the eldest of seven and in a sad situation after the abolition of the provincial regiments. On the 13th still a third father, de Gailhard, writes from Pamiers, the capital of Foix, to intercede for his son, also réformé. “C’est un jeune homme qui joint à un goût décidé pour les armes, une figure noble et une taille de cinq pieds cinq pouces.” “Mon fils,” a postscript adds, “partira nanti de son certifficat de noblesse.”
These letters as a whole suggest a few tentative conclusions. One is that the news of an American market for officers spread far and wide with considerable speed. Another is that the réformés applied more because they wanted to improve their rank and their fortunes than because they professed, as Blondel did, any love for the American cause; what he called “la vie oiseuse” was weary, stale, flat, and above all unprofitable. A third is that the criteria for acceptance in the American forces appeared to the applicants to be the same as in France. “Mon fils a l’honneur d’etre gentilhomme.” “Une taille de cinq pieds cinq pouces . . . nanti de son certifficat de noblesse.” Even the few candidates who spoke English did not understand the language of the new world; why should they?
 
Monsieur
a Moulinnes ce 13 janvier 1777
Les motifs qui ont determiné les Bostoniens a se soustraire a la tyrannie angloise me paroissent si conformes au droit naturel, que j’ay souvent ambitionné d’etre aportée de leurs offrir les services d’un citoyen qui d’abord s’étoit voüé au service de sa patrie, mais que des raisons que je vais vous detailler, Monsieur, ont reduit a mener depuis un an unne vie oiseuse si indigne de tout etre pensant. Lors qu’il a plú a sa majesté de supprimer sa maison militaire ou je servois depuis huit ans, je n’ay rien eú de plus pressé que de voler aupres du ministere pour le suplier de me mettre a portée de continuer ma carriere dans un des regimens soit d’infanterie soit de cavalerie ou il pourroit se trouver place; mais malheureusement pour moy elles se sont toutes trouvées remplies.
Ce qui m’engage a saisir l’occasion ou vous etes deputé dans nos etats, pour vous demander dans vos armées l’employ que vous jugerez convenable a un offitier de huit ans de service. Vous serez peut-etre surpris, Monsieur, du peu d’alentour que je prens pour vous faire ma demande, mais j’ay toujours regardé la methode la plus simple, comme la plus directe, et la plus sure pour parvenir aupres d’un homme qui a sçú se faire admirer jusques dans le continent le plus eloigné du sien, par la force et la beauté des discours qu’il a pronouncé au milieu d’une assemblée a laquelle il vouloit enfin faire connoitre le droit des gens. J’ose donc vous suplier, Monsieur, si vous octroyez ma demande, de m’honorer d’unne reponce. Dans l’instant je me rendray à Paris pour vous y faire ma cour et vous prouver par des certificats authentiques la verité de ce que je vous annonce. Je l’attens avec bien de l’impatience et suis avec respect Monsieur Votre tres humble et tres obeissant serviteur
Blondel

Mon adresse est a M. Blondel ancien gendarme de la garde du roy au chateau de Moulinnes pres et par St. hilaire du harcouët basse Normandie.

 
Notation: Blondel, Moulinnes 31 Janv. 77
